Case 1:19-cv-03439-ARR-SMG Document 1 Filed 06/11/19 Page 1 of 6 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                        Index No: ___________ / 19
GERALD CALDERON, individually; and E.C. by her
father and natural guardian, Gerald Calderon,
                                                                        VERIFIED COMPLAINT
                                  Plaintiffs,
                                                                        Jury Trial Demanded
                          -against-

WALMART, INC.,

                                  Defendant.

--------------------------------------------------------------------X


        Plaintiff, complaining of the defendants, by their attorneys, THE BERKMAN LAW

OFFICE, LLC, alleges for their complaint, upon information and belief, as follows:


                                                 THE PARTIES
        1.       At all times relevant to this complaint the plaintiff, GERALD CALDERON

(“GERALD”) is a resident of the State of New York.

        2.       At all times relevant to this complaint, the plaintiff, E.C. is a minor.

        3.       At all times relevant to this complaint, Gerald Calderon is the father and natural

guardian of the infant plaintiff E.C.

        4.       At all times relevant to this complaint, E.C. is a resident of the State of New York.

        5.       Upon information and belief, at all times relevant to this complaint, the defendant

WALMART, INC. (“WALMART”) is a corporation organized and existing pursuant to the laws

of the State of Delaware, with its principle place of business located in Arkansas, and is licensed
Case 1:19-cv-03439-ARR-SMG Document 1 Filed 06/11/19 Page 2 of 6 PageID #: 2



to do business in the State of New York, with its registered office located within the Eastern

District of New York.


                                          JURISDICTION
        6.     This Court has subject matter of jurisdiction over this matter pursuant to 28

U.S.C. § 1332, as the plaintiffs and the defendant are citizens of different states, and the amount

in controversy exceeds $75,000.


                                   THE UNDERLYING FACTS
        7.     On or about June 11, 2018, plaintiff GERALD was shopping in a store operated

by defendant WALMART, accompanied by his daughter, E.C., who was eight years old at the

time.

        8.     On the aforementioned date, GERALD and E.C. were present in the WALMART

store for approximately 40 minutes shopping for food, toys, and other items.

        9.     As GERALD and E.C. were heading over to the produce section, police officers

appeared running towards him, and saying over a phone or radio “is this him.”

        10.    The police arrested GERALD for using a counterfeit $100 bill at the register that

morning.

        11.    However, GERALD had actually not been to the register that morning, and had

not used counterfeit currency.

        12.    Upon information and belief, GERALD had been mis-identified by a

WALMART employee, whose name, upon information and belief, was Brittany Diehl.

        13.    Upon being arrested, GERALD protested that he had not been the register that

morning, and had not used counterfeit currency, and begged the WALMART staff to check their

security camera recordings, but they refused.
Case 1:19-cv-03439-ARR-SMG Document 1 Filed 06/11/19 Page 3 of 6 PageID #: 3



       14.     GERALD was arrested, held in a cell for about four hours before being arraigned

and released on pre-trial probation.

       15.     E.C. was also taken to the police station and held in the jail cell area with her

father, and a babysitter had to be called to come pick her up from the jail cell area.

       16.     GERALD was required to retain a criminal attorney.

       17.     The criminal attorney obtained the WALMART security footage, which clearly

shows that the person who passed the counterfeit currency was not GERALD.

       18.     The charges against GERALD were dismissed on July 3, 2018.

       19.     As a result of the incident described above, the plaintiff GERALD was caused to

suffer severe and permanent injuries, including: was subjected to arrest, detention by police,

being held in jail cell, being arraigned, being forced to retain criminal counsel; humiliation;

being required to endure having his daughter see him be arrested, incarcerated, demeaned,

treated as a criminal, and deprived of his liberty; plaintiff was rendered sick, sore, lame and

disabled; severe mental anguish and distress and emotional upset; extensive expenses have been

and/or will be incurred for medical and hospital treatment; plaintiff was or may be required to

receive medical care and attention and upon information and belief will require additional

medical care and attention in the future; plaintiff’s ability to pursue his usual duties and vocation

has been impaired; plaintiff has become substantially disabled; plaintiff has suffered severe

mental anguish and distress; extreme pain and suffering; plaintiff has been otherwise damaged;

psychologically unable to return to Walmart, requiring him to pay more for purchases at other

stores; plaintiff’s employment has been affected as his employer found out about the arrest; all of

these injuries are permanent in nature and continuing into the future.
Case 1:19-cv-03439-ARR-SMG Document 1 Filed 06/11/19 Page 4 of 6 PageID #: 4



       20.     As a result of the incident described above, the plaintiff E.C. was caused to suffer

severe and permanent injuries, including: being detained along with her father; subjected to

arrest, detention by police, being held in a police precinct in the jail cell area; humiliation; seeing

her father wrongfully arrested, incarcerated, demeaned, treated as a criminal, and deprived of his

liberty; seeing her father forced to be fingerprinted, and handcuffed; terror; became scared of

police; plaintiff was rendered sick, sore, lame and disabled; severe mental anguish and distress

and emotional upset; extensive expenses have been and/or will be incurred for medical and

hospital treatment; plaintiff was or may be required to receive medical care and attention and

upon information and belief will require additional medical care and attention in the future;

plaintiff’s ability to pursue his usual duties and vocation has been impaired; plaintiff has become

substantially disabled; plaintiff has suffered severe mental anguish and distress; extreme pain and

suffering; plaintiff has been otherwise damaged; psychologically unable to return to Walmart;

and plaintiff’s employment has been affected as his employer found out about the arrest; all of

these injuries are permanent in nature and continuing into the future.


                          AS AND FOR A FIRST CLAIM FOR RELIEF
       21.     Plaintiff repeats and re-alleges each of the foregoing allegations with the same

force and effect as if more fully set forth herein.

       22.     On or about the aforementioned date, the plaintiff GERALD was lawfully present

at the defendant WALMART’s store.

       23.     On or about the aforementioned date, the plaintiff E.C. was lawfully present at the

defendant WALMART’s store.

       24.     On or about the aforementioned date, neither plaintiff had done anything wrong.
Case 1:19-cv-03439-ARR-SMG Document 1 Filed 06/11/19 Page 5 of 6 PageID #: 5



       25.     Upon information and belief, on or about the aforementioned date, the defendant

WALMART’s agents, servants, and/or employees falsely and erroneously identified the plaintiff

to police as someone who had passed counterfeit currency, which he had not done.

       26.     Upon information and belief, the defendant WALMART’s agents, servants,

and/or employees failed and refused to review the video footage from their security cameras

before the police arrested GERALD.

       27.     Upon information and belief, the plaintiff’s injury occurred due to the

recklessness, carelessness, and negligence of the defendant WALMART, and its agents, servants,

employees, contractors, and/or others by: falsely and erroneously accusing individuals of passing

counterfeit currency and reporting them to the police; failing and refusing to review security

camera footage before complaining to the police; misidentifying the plaintiff; permitting

untrained and unqualified personnel to have the power to finger people to the police without

reviewing security camera footage; failing to have properly trained, efficient, and sufficient

personnel; acted carelessly and grossly negligent; disregarding the rights of others; and the

defendant was otherwise reckless, careless and negligent.

       28.     The defendants are jointly and severally liable to the plaintiffs pursuant to the

exceptions set forth in CPLR Article 16.

       29.     At all times mentioned herein, plaintiffs were caused to suffer severe and

permanent damages due to the negligence, carelessness and recklessness of the defendants, such

injuries being set forth in detail above.

       30.     By reason of the foregoing, the plaintiffs are entitled to recover the full extent of

their damages, in an amount to be determined by the jury at trial.
Case 1:19-cv-03439-ARR-SMG Document 1 Filed 06/11/19 Page 6 of 6 PageID #: 6



                         AS AND FOR A SECOND CLAIM FOR RELIEF
         31.   Plaintiff repeats and re-alleges each of the foregoing allegations with the same

force and effect as if more fully set forth herein.

         32.   The defendant’s agents, servants, and/or employees made false statements about

plaintiff GERALD, stating to police that he had passed counterfeit currency when he was at the

register when in reality he had neither been at the register nor passed counterfeit currency.

         33.   Plaintiff GERALD was damaged by those false statements, as set forth above.

         34.   By reason of the foregoing, GERALD is entitled to recover the full extent of his

damages, in an amount to be determined by the jury at trial.

         WHEREFORE, the plaintiffs demand judgment against the defendant in the amounts

and for the relief requested herein, plus attorney’s fees to the extent permitted by law.

Dated:    Brooklyn, New York
          June 11, 2019
                                               Yours,

                                               THE BERKMAN LAW OFFICE, LLC
                                               Attorneys for the plaintiffs

                                               by:
                                                      Robert J. Tolchin

                                               111 Livingston Street, Suite 1928
                                               Brooklyn, New York 11201
                                               (718) 855-3627
